Order entered September 25, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00516-CV

       ANDREW CHOI, SN DALLAS-AMERICAN CORPORATION,
          NEHA GUPTA, AND AVINASH GUPTA, Appellants

                                       V.

               BRIXMOR HOLDINGS 12 SPE, LLC, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-18475

                                    ORDER


      Before the Court is the September 23, 2020 unopposed second motion of

appellant Andrew Choi for an extension of time to file his brief on the merits. We

GRANT the motion and extend the time to October 2, 2020.

      Also before the Court is the September 23, 2020 unopposed second motion

of appellants SN Dallas-American Corporation, Neha Gupta, and Avinash Gupta
for an extension of time to file their brief on the merits. We GRANT the motion

and extend the time to October 26, 2020.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE